Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered November 16, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years and a conditional discharge, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations (see, People v Gaimari, 176 NY 84, 94).
Closure of the courtroom during the testimony of the undercover officer was justified by his testimony that he was presently involved in ongoing investigations in the area in which this case occurred, that he continues to act as an undercover officer on a regular basis in the precise location where defendant was arrested, and that he had been threatened in the past (see, People v Mensah, 226 AD2d 161, lv denied 88 NY2d 989). The officer’s testimony was sufficiently specific as to location. Furthermore, it was defendant’s obligation to suggest any alternative procedures and defendant made no such suggestions (People v Ayala, 90 NY2d 490, 504-505, cert denied 522 US 1002).
Concur — Ellerin, J. P., Nardelli, Wallach, Rubin and Tom, JJ.